Citation Nr: 1825283	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-42 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

A hearing was held before the undersigned in February 2018.  A transcript of the hearing is of record.  


FINDING OF FACT

The Veteran has been unable to secure or follow a substantially gainful occupation due to his service-connected disability.  


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R.             §§ 3.102, 3.340, 4.1, 4.3, 4.16


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Any error in VA's duties to provide notice or assistance in this case is harmless, given the fully favorable determination for the claim on appeal.
Legal Standards and Analysis - Entitlement to TDIU

The Veteran has asserted that he is entitled to TDIU due to his service-connected PTSD.  

TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by disabilities that are not service connected.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19.  The critical inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).

If there is only one service-connected disability, it must be rated 60 percent or more.  If there are two or more service-connected disabilities, at least one must be rated 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran meets the percentage requirement for consideration for TDIU.  38 C.F.R. § 4.16(a).  He is service-connected for PTSD, rated as 70 percent.  The Board finds that the evidence of record is at least evenly balanced as to whether the Veteran is precluded from obtaining and maintaining a substantially gainful occupation consistent with his education and work experience as a result of his service-connected disabilities.

The Veteran has been out of work since June 2011 and is currently unemployed.  The Veteran is in receipt of a rating of 70 percent for his service-connected PTSD.  Therefore, he meets the percentage requirement for the schedular criteria for TDIU.  38 C.F.R. § 4.16(a).  

In a letter from the Veteran to his Union organization in July 2011, the Veteran reported 42 years of service as a heavy equipment operator.  He continued that due to his service-connected disability he is no longer able to continue in that occupation. 

In his July 2011 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that his disability last affected his full-time employment in April 2011 and that he became too disabled to work at that time.  He indicated that he had completed one year of college and had not had other education or training prior to becoming too disabled to work.

A private medical opinion from Dr. W.F. in July 2011 reflected that the present status of the Veteran's service-connected disability and associated symptoms keeps him from gainful employment.  Dr. W.F. detailed symptoms of nightmares, chronic sleep impairment, tiredness and sleepiness during the day, concentration issues, attention problems, short-term memory impairment, difficulty making decisions, and impulse control when impatient or irritated.  Further, Dr. W.F. noted that the Veteran was aware of the presence of these symptoms, which contributed to his anxiety and fear of making a mistake or having impaired judgement while at work as a heavy equipment operator.  

The Veteran underwent a VA examination in May 2012 to evaluate his PTSD.  The VA examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran endorsed symptoms of depressed mood, anxiety, panic attacks weekly, chronic sleep impairment, disturbances in motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, hypervigilance, difficulty concentrating, irritability and outbursts of anger, and avoidance of thoughts and activities that remind him of his trauma.  The VA examiner remarked that the Veteran's reported stress level is markedly improved since he stopped working.  

In a May 2012 private opinion from Dr. W.F., he noted that the Veteran admitted to depression, isolationist tendencies, and sleeplessness due to racing thoughts.  He also reported continued depression and anxiety even with the absence of work related stresses, which indicated that the Veteran is permanently and totally unemployable.  

In a VA Form 21-4192, Request for Employment Information, submitted in February 2012, the Veteran's former employer, United Crane, reported that the Veteran last worked with United Crane on June 29, 2011.

In November 2013 correspondence from the Veteran, he argued that he was no longer able to work as a crane operator because of his service-connected PTSD.  The Veteran continued, explaining that his work as a crane operator, a stressful and dangerous job, became increasingly difficult because his PTSD-induced nightmares and sleep disturbances greatly increased his stress-level at work, eventually making the job a "pressure-cooker."  The Veteran alleged that he became frustrated, argumentative, and aggressive at work and eventually was down to working just one to two days per week.  Therefore, he made the decision to resign in June 2011.  

In a letter from the Veteran's Union organization in January 2014, the Union representative explained the demands of a crane operator.  She noted that a heavy equipment operator must drive, maneuver, or control heavy machinery to construct roads, bridges, and buildings.  Further, due to the nature of the work and the industry, the work is physically strenuous, demanding, and requires heavy equipment operators to remain alert and aware of their surroundings to constantly ensure safety and efficiency in their work.  

The Veteran underwent another VA examination in October 2014.  The VA examiner noted occupational and social impairment with reduced reliability and productivity related to his service-connected PTSD.  The Veteran endorsed symptoms of anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, and an inability to establish and maintain effective relationships.  The VA examiner also noted sleep disturbances, an exaggerated startle response, hypervigilance, irritable behavior and angry outbursts, feelings of detachment, markedly diminished interest in activities, persistent exaggerated negative beliefs about oneself, and avoidance of thoughts or events that remind him of his trauma.  The VA examiner opined that the Veteran's symptomatology may reduce his reliability but did not preclude him from productive employment.  

In a November 2014 VA Form 21-4138, Statement in Support of Claim, the Veteran indicated that he is not responsible for household chores such as grocery shopping or financial matters, only small household chores.  

In the November 2014 VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran's representative argued that the VA examination and opinion did not consider the Veteran's true disability picture as it was only considering the disability within the parameters of the examination time.  

In a March 2015 private opinion, Dr. W.F. evaluated the Veteran and opined that due to the Veteran's symptoms of service-connected PTSD, he is permanently and totally unemployable from gainful employment. 

In an October 2016 private opinion, Dr. J.S. remarked that the Veteran stopped working because he felt he could not "take" the job anymore.  The Veteran had difficulty organizing himself (getting to the proper work site) and was losing his nerve.  The Veteran was not sleeping at night and was getting argumentative.  Dr. J.S. also noted that the Veteran started to feel the increasing impact of his PTSD approximately 5 years prior to his resignation, often having panic attacks while driving to work, needing to pull over to settle himself, experiencing feelings of choking, and a general sense of dread in regards to the upcoming day.  Dr. J.S. also noted that once the Veteran left his employment, he experienced less panic, but often stayed home and limited his driving.  Further, the Veteran felt adamantly that he could not return to work because it would mean returning to the constant feelings of anxiety.  

The Veteran testified at a Board hearing in February 2018.  The Veteran testified that he no longer works, but did so as a heavy crane operator until he resigned in July 2011.  He testified that while on the job he was short tempered, got agitated quickly, and was excused from job sites due to his behavior 10 to 12 times in the 10 years prior to 2011.  He also reported he was never formally disciplined but that he had issues with co-workers and management.  The Veteran testified that he chose to leave his employment because the incidents were mounting and that he was "losing it a lot faster than [he] used to."  The Veteran reported chronic sleep problems for which he takes medication, social issues, and problems "keeping track of [him]self."  

The Board finds that the evidence of record supports a finding that the Veteran is precluded from obtaining and maintaining a substantially gainful occupation consistent with his education and work experience as a result of his service-connected PTSD.

The Board has evaluated the Veteran's work experience, training, and service-connected disabilities and finds that the evidence is at least in equipoise as to whether his service-connected PTSD makes him unable to secure or follow a substantially gainful occupation.  The Veteran worked as a heavy equipment operator for over four decades upon returning from Vietnam, indicating a specialized skill-set.  The Veteran has credibly and competently testified and presented lay evidence that he began to notice an increase in his PTSD symptoms, making his social and occupational interactions difficult.  This led to not only difficulty on the job, but also an increase in anxiety that he would not be able to safely and effectively execute his duties, as noted in the July 2011 private medical opinion of Dr. W.F.  Further, the Veteran has introduced lay evidence that at home he is not able to do any chores of household duties aside from small ones.  For example, he is not able to handle the household finances any longer.  

Finally, the Board notes that the October 2014 VA examiner opined that the Veteran was not precluded from productive employment due to his PTSD symptoms.  In the November 2014 VA Form 9, the Veteran's representative argued that the October 2014 VA examiner failed to consider the Veteran's entire symptomatology.  The Board finds this opinion has little probative value as it does not consider his specialized skill-set, his lay evidence indicating his issues with management and co-workers, or the indication in the record that his symptomatology had been increasing, making it more difficult to work in any environment.  The Board finds the most probative medical opinions to be those from Dr. W.F. and Dr. J.S., which consider and evaluate the Veteran's entire disability picture, including his self-awareness to choose to stop working upon recognizing his increasing irritability and sleep disturbances, which would interfere with the highly stressful and detail-oriented job that is heavy equipment operation on job sites for roads, bridges, and large buildings.  

Therefore, the Board finds that in viewing the totality of the Veteran's disability picture, to include lay statements and VA examinations, the Veteran's service-connected disability prevents him from obtaining and retaining gainful employment.  Resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.        § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to TDIU due to service-connected disabilities is granted, subject to the regulations governing the payment of monetary awards.  




____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


